United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Onset, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen V. Barszcz, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1419
Issued: January 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 15, 2017 appellant, through counsel, filed a timely appeal from a January 18,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Counsel submitted additional evidence to the Board accompanying the filing of his appeal. The Board’s
jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision. Therefore,
this additional evidence cannot be considered by the Board for the first time on appeal. See 20 C.F.R. § 501.2(c).

ISSUE
The issue is whether appellant met his burden of proof to establish an April 23, 2015 left
upper extremity injury consequential to the accepted October 29, 2009 right upper extremity
employment injuries.
FACTUAL HISTORY
OWCP accepted that on October 29, 2009 appellant, then a 46-year-old clerk, slipped on
a wet floor and held onto a bookcase to prevent himself from falling, causing a right wrist sprain,
right shoulder sprain, and a right rotator cuff tear. Appellant stopped work after his tour ended
on October 29, 2009. He returned to part-time, limited-duty employment commencing
December 21, 2009. OWCP paid wage-loss compensation benefits for the remaining hours
through May 27, 2010.
On May 28, 2010 appellant underwent authorized arthroscopic right shoulder biceps
tenodesis, labral debridement, and rotator cuff repair, performed by Dr. Glen Ross, an attending
Board-certified orthopedic surgeon. OWCP paid appellant wage-loss compensation for
temporary total disability commencing May 28, 2010. It paid compensation for total disability
on the periodic rolls commencing August 28, 2010.
On January 25, 2011 appellant underwent authorized arthroscopic shaving of the right
wrist with repair of the right triangular fibrocartilage complex and debridement of a radial tear,
performed by Dr. Bruce Leslie, an attending Board-certified orthopedic surgeon. He participated
in postoperative physical therapy through April 2011.
On June 28, 2011 Dr. Leslie performed authorized right ulnar shortening with an ulnar
shortening plate to address right ulnar impaction syndrome. Appellant remained off work. He
participated in postoperative physical therapy. OWCP paid appellant wage-loss compensation
for total disability on the periodic rolls through June 29, 2013.
To assess the nature and extent of appellant’s condition, OWCP obtained a second
opinion on September 14, 2012 from Dr. Gilbert Shapiro, a Board-certified orthopedic surgeon,
who opined that appellant could perform full-time modified duty.
In a November 26, 2012 report, Dr. Leslie found that appellant remained totally disabled
from work. In a March 13, 2013 report, he released appellant to part-time, modified duty for
four hours a day.4
Appellant returned to limited-duty work for two hours a day on June 26, 2013. OWCP
paid compensation on the supplemental rolls for the remaining hours effective June 30, 2013.
Appellant again stopped work in July 2013. OWCP paid wage-loss compensation for total
disability commencing August 10, 2013.

4

On June 14, 2013 appellant underwent a left hip total arthroplasty.

2

In an April 23, 2015 report, Dr. Ross found that based on objective findings of a clinical
examination that day, appellant had attained maximum medical improvement (MMI) of the right
shoulder. He noted that appellant had a “probable ongoing left shoulder rotator cuff tear,” and
would benefit from a “left shoulder rotator cuff evaluation and MRI [magnetic resonance
imaging] at some point.”
In an April 29, 2015 report, Dr. Leslie found that appellant had attained MMI for his right
wrist.5
In a May 21, 2015 letter, OWCP noted that appellant had also filed a traumatic injury
claim (Form CA-1) under OWCP File No. xxxxxx768 for left upper extremity, head, neck, and
lumbar injuries sustained in an April 23, 2015 motor vehicle accident.6
In a July 9, 2015 letter, counsel contended that appellant sustained consequential left
upper extremity injuries in an April 23, 2015 motor vehicle accident while driving to an
appointment with Dr. Ross for evaluation of the accepted right shoulder injuries.
Appellant submitted April 23, 2015 hospital emergency room records documenting
appellant’s evaluation by a physician assistant for a “low speed lateral impact MVC [motor
vehicle collision] on passenger side,” with onset of left shoulder and arm pain. The physician
assistant diagnosed a left shoulder strain. An August 12, 2015 MRI scan of appellant’s left
shoulder demonstrated a chronic rotator cuff tear with muscle atrophy, and a biceps tendon tear.
In a March 17, 2016 report, Dr. Ross opined that an April 2015 motor vehicle accident
accelerated appellant’s preexisting left shoulder condition because he had done well prior to the
collision, but experienced increased symptoms afterward. In an April 1, 2016 report, he related
appellant’s account of a left shoulder injury sustained in a “motor vehicle accident while coming
to a postoperative appointment for his right shoulder.”7
Counsel provided an April 18, 2016 letter in which he contended that Dr. Ross’ reports
were sufficient to demonstrate a causal relationship between the April 23, 2015 motor vehicle
accident and the deterioration of appellant’s left shoulder condition.
On June 22, 2016 OWCP requested that appellant complete an enclosed notice of
recurrence (Form CA-2a) to claim any increased disability caused by the April 23, 2015 motor
vehicle accident.

5
On May 1, 2015 appellant filed a claim for compensation (Form CA-7) for intermittent periods of disability
from April 13 to May 1, 2015, including attendance at April 23 and 29, 2015 medical appointments for treatment of
the accepted right arm injuries. OWCP paid wage-loss compensation for the two appointments. Appellant returned
to part-time work in May 2015, then to full-time, modified duty. OWCP paid wage-loss compensation for
intermittent periods of disability.
6

Under OWCP File No. xxxxxx768, OWCP denied the claim by decision dated June 24, 2015, finding that
appellant failed to establish that the April 23, 2015 motor vehicle accident occurred in the performance of duty or
was otherwise connected to his federal employment.
7

Counsel repeated this contention in a June 16, 2016 letter.

3

In response, counsel submitted a June 29, 2016 letter, in which he acknowledged that
appellant did not sustain a recurrence of disability and that the April 23, 2015 motor vehicle
accident did not occur in the performance of duty. Rather, appellant’s injuries “flowed from the
accident of October 29, 2009” as he was traveling to an appointment for treatment of accepted
conditions. Counsel requested in July 8 and November 10, 2016 letters that OWCP simply
accept the left shoulder condition as compensable.
In a December 5, 2016 letter, OWCP notified appellant that it would accept counsel’s
June 29, 2016 letter as a claim for a consequential injury, as opposed to the requested notice of
recurrence (Form CA-2a). It requested that he submit a factual statement addressing whether he
had been directed by the employing establishment to attend the April 23, 2015 medical
appointment, describe the points of his travel on April 23, 2015, and specify if the collision
occurred before or after the appointment. OWCP also requested a medical report from his
attending physician explaining “how and whether the claimed left shoulder injury [was] directly
related to the April 23, 2015 motor vehicle accident.” It afforded appellant 30 days to provide
such evidence.
In response, appellant submitted Dr. Leslie’s October 24, 2011 report regarding
continued right wrist symptoms.
By decision dated January 18, 2017, OWCP denied appellant’s claim for consequential
injury, finding that the medical evidence of record failed to demonstrate that any weakness or
impairment from the accepted right arm conditions caused or aggravated a left shoulder
condition. It further found that he provided insufficient factual evidence about the circumstances
of the April 23, 2015 collision, which diminished the reliability of his claim.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.8 To establish causal relationship between the
condition, as well as any attendant disability claimed and the employment injury, an employee
must submit rationalized medical evidence based on a complete medical and factual background
supporting causal relationship.9 Causal relationship is a medical issue and the medical evidence
required to establish causal relationship is rationalized medical evidence. A medical report is of
limited probative value on a given medical question if it is unsupported by medical rationale.10
Medical rationale includes a physician’s detailed opinion on the issue of whether there is causal
relationship between the claimant’s diagnosed condition and the implicated employment activity.
The opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and specific
8

C.W., Docket No. 16-0858 (issued April 3, 2017); Jaja K. Asaramo, 55 ECAB 200 (2004).

9

M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

10

T.F., 58 ECAB 128 (2006).

4

employment activity or factors identified by the claimant.11 Neither the mere fact that a disease
or condition manifests itself during a period of employment, nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.12
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary
injury, the rules that come into play are essentially based upon the concepts of direct and natural
results and of the claimant’s own conduct as an independent intervening cause. The basic rule is
that a subsequent injury, whether an aggravation of the original injury or a new and distinct
injury, is compensable if it is the direct and natural result of a compensable primary injury.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a
consequential left upper extremity condition as a result of his accepted October 29, 2009 right
upper extremity conditions.
OWCP accepted that appellant sustained a right wrist sprain, right shoulder sprain, and
right rotator cuff tear while in the performance of duty on October 29, 2009 when he grabbed
onto a bookcase to prevent himself from falling on a wet floor. Subsequently, appellant
sustained left upper extremity injuries in a motor vehicle accident on his way to a medical
appointment on April 23, 2015. He has the burden of proof to establish that the April 23, 2015
motor vehicle accident and resulting left arm injuries were causally related to his accepted
October 29, 2009 employment injuries.14
It is an accepted principle of workers’ compensation law that a second, nonindustrial
injury is compensable if it is the direct and natural result of an earlier compensable injury.
Where an accident is sustained as a consequence of disability residual to a previous industrial
injury, it is deemed because of the chain of causation to arise out of and in the course of
employment. However, when the accident is nonindustrial in nature, it is an intervening cause
breaking the chain of causation from the accepted injury.15

11

A.D., 58 ECAB 149 (2006).

12

A.C., Docket No. 08-1453 (issued November 18, 2008).

Larson, The Law of Workers’ Compensation § 1300; P.J., Docket No. 17-0570 (issued October 26, 2017); K.S.,
Docket No. 16-0404 (issued April 11, 2016).
13

14

C.W., supra note 8.

15

Howard S. Wiley, 7 ECAB 126 (1954). See also Robert W. Meeson, 44 ECAB 834 (1993) (following an
accepted lumbar strain, the claimant filed a recurrence of disability when he experienced similar symptoms after a
nonemployment-related motor vehicle accident; the Board affirmed OWCP’s denial of the recurrence claim, finding
that the triggering episode was the nonemployment-related automobile accident and not due to the “natural
progression” of his prior back condition).

5

In a letter dated June 29, 2016, counsel acknowledged that the April 23, 2015 collision
did not occur in the performance of appellant’s regular or specially assigned duties. Rather, he
contended that appellant sustained a consequential condition as the motor vehicle accident
occurred while he drove to a medical appointment for treatment of the October 29, 2009
accepted employment-related right upper extremity injuries. The Board finds, however, that the
evidence of record demonstrates that the April 23, 2015 collision was nonindustrial. It is an
intervening cause, breaking the pathophysiologic flow from the accepted October 29, 2009
employment-related right upper extremity injuries.16
The Board notes that appellant failed to submit a detailed description of the April 23,
2015 motor vehicle accident as OWCP had requested on December 15, 2016. Although
appellant alleged that the accident occurred on his way to the medical appointment with Dr. Ross
for treatment of the October 29, 2009 employment-related right upper extremity injuries, he did
not specify the time of the accident or the time of the appointment. Additionally, despite
appellant’s assertion that the accident occurred shortly before Dr. Ross examined him on
April 23, 2015, Dr. Ross made no mention of a motor vehicle accident or any new left upper
extremity complaints in his April 23, 2015 report. Therefore, appellant has failed to meet his
burden of proof to establish the claimed consequential injury.
On appeal counsel contends that the April 23, 2015 injuries should be considered
consequential as they were sustained while traveling to a medical appointment for treatment of
the accepted October 29, 2009 employment-related right upper extremity conditions. As set
forth above, the April 23, 2015 motor vehicle accident is an intervening cause and not due to the
“natural progression” of his condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish an April 23,
2015 left upper extremity injury consequential to accepted October 29, 2009 right upper
extremity employment injuries.

16

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 18, 2017 is affirmed.
Issued: January 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

